DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PART #1:
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 20 and 30, drawn to a methods/apparatus that transmits a signature request, receive a response based on system information (SI) and transmit a SI message comprising SI and the signature, classified in H04L 9/3247.
II.	Claim 29, drawn to a method transmits a registration request, receives a response comprising 1st public key to generate a first signature for system information used for a first tracking area and a 2nd public key to generate second system information for a second tracking area geolocated relative to the first tracking area and monitoring system information comprising 1st SI and 1st signature OR comprises 2nd SI and second signature, classified in H04L 9/3263.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as signature request/response and SI messaging comprising SI and signature without registration, 1st/2nd public keys and 1st/2nd tracking areas.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(A)  Separate classification which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a
separate field of search.
(B)    A different field of search where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



PART #2:   GENUS/SPECIES RESTRICTION:
Should the applicant elect subcombination I, claims 2-19 and 21-28, further require election of species as outlined below.
This application contains claims directed to the following patentably distinct species: 
Species A: claims 2-3, 4, 21-22 and 23:  put forth the system information, master information and public/private keys used to generate the signature.
Species B:  claims 5-8: The species are independent or distinct because in species A, there is no support for AMF, registration request/response and first public/private keys being used to generate the signature, these species are not obvious variants of each other based on the current record.
Species C: claims 9-12 and 24-26: The species are independent or distinct because in species A and B, there is no support for a plurality of signatures for a time range and time increment, subset of one or more of the signatures OR a respective time increment interval within the time range, these species are not obvious variants of each other based on the current record.
Species D: claim 13-15: The species are independent or distinct because in species A, B and C, there is no support for a subframe increment interval between beginning/ending subframe number, subsets of one/more plurality of signatures and respective subframe increment interval within the subframe number range, these species are not obvious variants of each other based on the current record.
Species E: claims 17-19: The species are independent or distinct because in species A, B, C and D, there is no support for a recency parameter, the signature based on SI and recencey parameter and the recency parameter is a system frame number, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no claim generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(A)    A separate status in the art when they are classifiable together. Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort as may be evidenced by appropriate patents.
(B)    A different field of search where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


EXAMINER’s COMMENT:
For independent claims 1 and 30, the examiner believes that clarification is needed in the claims as shown below, otherwise it is difficult to understand exactly what devices are communicating.   Also, a Network Node is located in the Core (see Applicant’s SPEC, paragraph #5)
1.  Claim 1 can be clarified as follows:
A method for wireless communications by a base station, comprising: 2transmitting, to a network node, a signature request that comprises system 3information; 4receiving, from the network node, a signature response that comprises a 5signature generated based at least in part on the system information; and 6transmitting a system information message FROM THE BTS TO THE UE that comprises the system 7information and the signature.

2.  Claim 30 can be clarified as follows:
30. An apparatus for wireless communications by a base station, 2comprising: 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 7transmit, to a network node, a signature request that comprises system 8information; 9receive, from the network node, a signature response that comprises a 10signature generated based at least in part on the system information; and 11transmit a system information message FROM THE BTS TO THE UE that comprises the system information and the signature.

Conclusion
Applicant is given a two (2) month response time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414